DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 recites “and arranged circumferential direction”, and should be corrected to read “and arranged in a circumferential direction” for clarity/readability.
Claim 9 should omit the term “h1” from line 3 (or alternatively, apply the term “h1” to claim 8) for clarity/consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6860715 B2 (Sekularac).
Regarding claim 1, Sekularac (Figures 1-5) [emphasis on Fig. 4-5] teaches an impeller (see Fig. 1-5 in conjunction with abstract, lines 1-2) comprising:
a shroud (described but not illustrated) including an inlet (see Fig. 1-5 in conjunction with column 6, lines 35-36) [e.g., the shroud including the inlet is described as being at and/or around the shroud line 14 of the blade(s) 10];
a hub (26) facing the shroud (see Fig. 1-5 in conjunction with column 6, lines 35-36); and
a plurality of blades (10) disposed between the hub and the shroud and arranged in a circumferential direction along a circumference of the inlet (see Fig. 1-5 in conjunction with column 6, lines 35-36),
wherein each of the plurality of blades has a slot (12 or 28) which is (or can be) positioned adjacent to the inlet (see Fig. 4-5 in conjunction with column 5, lines 25-26).
Regarding claim 2, Sekularac (Figures 1-5) teaches wherein the slot is (or can be) positioned closer to a leading edge of the blade than to a trailing edge of the blade (see Fig. 4-5).
Regarding claim 5, Sekularac (Figures 1-5) teaches wherein the slot is (or can be) extended in an up-down direction and formed adjacent [e.g., next to] to an upper end of the blade and a lower end of the blade (see Fig. 1-5).
Regarding claim 6, Sekularac (Figures 1-5) teaches wherein the slot has (or can have) a rectangular shape (see Fig. 4 in conjunction with column 5, lines 25-26 and column 7, lines 42-47) [e.g., see slot 12” per Fig. 4].
Regarding claim 8, Sekularac (Figures 1-5) teaches wherein a height (34) of the slot is (or can be) larger than a width (32) of the slot (see Fig. 2, 4) [e.g., see slot 12” per Fig. 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over US 6860715 B2 (Sekularac).
Regarding claims 3-4, 7 and 9, Sekularac teaches the invention as claimed and as discussed above. Sekularac fails to explicitly teach wherein a distance between the slot and the leading edge of the blade is smaller than a width of the slot, wherein a width of the slot is set in a range of 2% to 5% of an outer diameter of the shroud and/or the hub, wherein the slot is formed parallel to the upper end of the blade and the lower end of the blade, and wherein a distance between the slot and an upper end of the blade and a distance between the slot and a lower end of the blade are smaller than a height of the slot.
However, Sekularac (Figures 1-5) teaches wherein the invention(s) allow(s) for various shapes, positions, lengths and widths, locations, and arrangements of the slots (12 or 28) on the impeller blades, so as to accordingly minimize blockage and reverse flow, and similarly, Sekularac provides that the dimension(s) of the slots will depend on the particular compressor configuration and intended usage [e.g., flow conditions and blade design] (see Fig. 4-5 in conjunction with abstract, last 8 lines, column 4, lines 56-63, column 5, lines 14-55 and column 6, lines 54-59).
In view of the aforementioned teachings, it would have been obvious to one of ordinary skill in the art that the impeller embodiment(s) per claims 3-4, 7 and 9 is/are encompassed and/or suggested by the teachings per Sekularac, and similarly, one of ordinary skill in the art would have easily conceived of the impeller embodiment(s) per claims 3-4, 7 and 9 in view of the teachings per Sekularac, without the exercise of inventive skill [e.g., the limitation(s) per claim 3-4, 7 and 9 is/are with respect to encompassed and/or suggested changes that may be made to the shapes, positions, lengths and widths, locations, and/or arrangements of the slots on the impeller blades]; [e.g., in view of the teachings per Sekularac, it would merely involve routine skill in the art to accordingly select the shapes, positions, lengths and widths, locations, and arrangements of the slots (12 or 28) on the impeller blades per claims 3-4, 7 and 9, so as to accordingly minimize blockage and reverse flow for the particular compressor configuration and intended use].

Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes the cited NPL reference, Effects of the Impeller Blade with a Slot Structure on the Centrifugal Pump Performance (Wang), as being highly pertinent to the claimed invention(s) (see abstract and Fig. 4) [e.g., the aforementioned NPL reference thoroughly discusses the technical effect(s) yielded via providing a slot structure close to the front edge of an impeller blade so as to accordingly change the low-pressure region of the suction inlet of the impeller flow passage(s), to thereby improve the fluid velocity distribution in the impeller].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747